Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
TrackOne request was granted on November 10, 2021.
Claim Objections
Claims 5 and 17-22 are objected to because of the following informalities:  For consistency…The method of visualizing of…Appropriate correction is required. 
Claim 16 is objected to because of the following informalities:  The method of visualizing of.  Appropriate correction is required.
Response to Amendment
Claim 3 stands cancelled. Claims 1, 2, 4, 5, 8 and 20-22 are currently amended. Claim 23 is newly added. Claims 1, 2 and 3-23 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new rejection herein below. Accordingly, THIS ACTION IS MADE FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 14-19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0088875 A1 to Baier et al., hereinafter, “Baier” in view of US 2022/0028176 A1 (effective filing date August 11, 2017) to Madden. 
Claim 1. A method of visualizing a process, comprising: Baier [Abstract] teaches a visualization system that generates a visualization of manufacturing operations and corresponding workflow is provided.

Baier [0062] teaches referring initially to FIG. 1, a visualization system 100 for generating a customized visualization in an industrial automation environment is depicted.

Madden also in the field of visualizing data associated with an event, teaches [0033] teaches the augmented reality device 50 may visualize data associated with a recorded or live event and display an image/video captured during the event.

Baier [0092] teaches FIG. 11 illustrates an embodiment of system 800 that includes a binding component. The binding component 1102 provides for binding information from different sources so that an aggregate of information from the various sources appears as if it is coming from a single source. Binding component 1102 can be employed to bind program variables to data from outside sources. For instance, data corresponding to an automated device's temperature stored either in automated device memory or in centralized data storage 120 can be bound to a temperature variable 320 in the interactive program. Binding data in this manner enables real-time updates and display of changing data. Functions can also be bound to manipulate received data to produce rich descriptions of automated device status, performance, and health as well as provide the means to create, update, monitor, transmit and extract data from a plurality of sources including storage devices, and automated device(s).

Baier [0112] teaches it is to be appreciated that static image data can be utilized as well as real-time image data. For example, in FIG. 23, an embodiment of system 1600 is shown that includes a view component 2302 and a set of cameras 2304. The view component 2302 provides for viewing an object (e.g., machine, process line, worker, conveyor, workstation, pump, motor control center, drives, field device . . . and the like) from a plurality of viewing angles (e.g., via one or more of the cameras 2304). Real-time images can be served to a user, and the user can navigate about the object from numerous angles.

Baier [0113] teaches FIG. 24 illustrates another embodiment of system 1600 that includes a transition component 2402. The transition component 2402 provides for seamlessly transition from one camera view to another. For example, when it is determined that as a user is panning across an object and another camera should be switched to in order to continue viewing the object, transition component 2402 can pre-fetch image data from the other camera and stitch it to the image data of the prior camera and vice versa during switching of cameras as a primary image sources so that there is a seamless transition from one camera to another such that the user is unaware that a different camera is now being used.

Baier [0114] teaches panning across an object using real-time image data. At 2502 operator viewing reference is determined, or desired view is determined or inferred. At 2504, level of zooming and panning is analyzed. As a function of the analysis, at 2506 a most appropriate camera to use as a video source is selected.

Madden [0004] also teaches the results may include events that are detected based on the configurations and rules and that may be recorded as any combination of an audio, image, video, or descriptive information.

Madden [0083] also teaches the process 300 may include determining that the area corresponds to an event or a configuration of a monitoring system (330). For instance, the application server 160 may determine the corresponding events or configurations based on attributes such as coordinates or location information, an area, and a time associated with the events or the configurations. In some examples, the application server 160 may obtain a list of prior events that includes location attributes related to event locations associated with the prior events, respectively. The list of prior events may have been determined based on images captured during the prior events. The images may be captured by the cameras 130 or the augmented reality device 50. The application server 160, based on reception of the images captured during the prior events, may have analyzed and associated the images with attributes related to event locations, respectively, and stored the attributes in a database to facilitate retrieve of a list of the prior events using the attributes as indexes to search the database.
analyzing the received data to identify a plurality of events in the process, Baier [0082] teaches a variety of analytical techniques (e.g., probabilistic, statistical, rules-based, utility-based analysis, look-up table . . . ) can be employed in connection with analyzing the data in connection with generating a relevant and meaningful visualization in accordance with embodiments described herein. For example, confidence levels can be calculated in connection with inferred context or intent, and if the confidence level meets a particular threshold (e.g., >80% confidence) automated action can be taken based on the inference. In addition or alternatively, for example, a utility-based analysis can be performed that factors the cost of taking an incorrect action in view of the benefits associated with the action being correct. If the benefits exceed the costs, an action may be taken. At 508, a determination is made as to whether or not the data is in an acceptable format. If not the data is reformatted at 510. If yes, the information is presented to the user as a rich, customized visualization that is a function of context, state, or preferences. 
Baier [0093] teaches a stitching component 1202. The stitching component 1202 provides for stitching data from different sources so that an aggregate of information from the various sources appears as if it is coming from a single source. Moreover, certain images or views can be super-imposed, overlaid, or integrated with other images or views. The stitching component can dynamically combine multiple images to produce a panorama or larger image. In one particular aspect, the stitching component interpolates a final image where component images are not in precise alignment. The stitching component 1202 can analyze, for example, translation and rotation between any two sequencing images (e.g., Lucas Kanade method, or the like).

Madden [0098] teaches the application server 160 may obtain a list of prior events that includes type attributes related to event types associated with the prior events, respectively (610). In some examples, the application server 160 may determine the type attributes of the prior events based on video analytics of images captured during the prior events. For example, the type attributes may include types of the objects detected (e.g., a human, an animal, etc.), identifications of the objects (e.g., a visitor, a homeowner, a dog, a cat, etc.), known activities (e.g., scheduled service or delivery) at the property, or potential security breaches. The application server 160 may include a predetermined time frame corresponding to the list of prior events.

Madden [0099] also teaches using a similar process as 610, the application server 160 may determine a type of the event corresponding to the image of the area of the property obtained from the augmented reality device 50 (620). For example, the application server 160 may determine a location of the area that the augmented reality device is presently viewing, and determine a latest event or a predetermined type of event occurred on the location. Based on a type attribute of the latest event, the application server 160 may determine the type of the event corresponding to the image obtained from the augmented reality device 50. If the event is concurrently occurring at the location while the augmented reality device 50 is presently viewing, the application server 160 may analyze the image, determine a type attribute, and associate the type attribute with the image. [0100-0101]

and visualizing the analyzed data by displaying a displayed event from the plurality of events and the associate video images of the displayed event. Baier [0082] teaches a variety of analytical techniques (e.g., probabilistic, statistical, rules-based, utility-based analysis, look-up table . . . ) can be employed in connection with analyzing the data in connection with generating a relevant and meaningful visualization in accordance with embodiments described herein.

Baier [0088] teaches through use of mash-ups (e.g., a collection of information from different sources), a rich customized visualization can be generated that allows a user to leverage information, from a variety of sources, through a common integrated interface.

Baier [0165] teaches the visualization 5000 provides for quickly understanding in a glanceable manner status, workflow, productivity, performance, revenue generation, inventory, back-orders, etc.

Madden [0015] also teaches techniques are described for displaying information that corresponds to configurations, rules, and results of video analytics of a monitoring system on an augmented reality device. The augmented reality device can be a display interface (e.g., an optical head-mounted display, a mobile phone or tablet, an on-screen display, and etc.) that displays information overlaid onto an image/video stream that the augmented reality device presently captures. The augmented reality device may display live and/or recorded images/videos, textural information, and graphical visualizations.

Madden [0018] also teaches the results of video analytics may be detected events by analyzing captured images and videos based on the configurations and rules of video analytics. For example, the results may be recorded as a video showing a moving object detected in the monitoring area defined by the rules. The results may include descriptive information such as time stamps of the events and locations of the events.
Madden [0019] also teaches the augmented reality device can visualize monitoring zones or areas of interest defined within a monitored property while a user tours the areas of the property viewing the area through the augmented reality device. The augmented reality device can be used to assist the user in configuring a component during an installation, a maintenance operation, or a calibration. In an example, the user may use the augmented reality device to view visualizations that include information related to a field of view of a surveillance camera.
Madden [0095] also teaches FIG. 5 illustrates an example of using an augmented reality device to view multiple events occurred a monitored property. For example, the augmented reality device 50 presently views an area of a property, and displays, on the present view of the area, various visualizations such as a monitoring zone 52, a virtual tripwire 56, images 502, 504, and 506, paths 510 and 512 between the images, and multiple text 514, 516, and 518. The images 502, 504, and 506 indicate prior events that correspond to detections of a ground hog at event locations in the monitoring zone 52. Examiner interprets images 502, 504 and 506 to be video images.
Baier fails to explicitly teach identifying the plurality of events comprises determining a start time, a duration, and a state for each of the plurality of events, Madden, in the field of visualizing data associated with an event, teaches identifying the plurality of events comprises determining a start time, a duration, and a state for each of the plurality of events; Madden [0033] teaches the visualizations may include lines or curves corresponding to a path taken by a moving object which has been recorded as an event in the monitoring area. In other instances, the visualizations may include overlaid text that represent information associated with the event such as a time of the event and a kind of the moving object.
Madden [0049] teaches the camera 130 may be programmed with any combination of time/day schedules, system "arming state", or other variables to determine whether images should be captured or not when triggers occur.
Madden [0083] teaches the process 300 may include determining that the area corresponds to an event or a configuration of a monitoring system (330). For instance, the application server 160 may determine the corresponding events or configurations based on attributes such as coordinates or location information, an area, and a time associated with the events or the configurations.
Madden [0095] teaches FIG. 5 illustrates an example of using an augmented reality device to view multiple events occurred a monitored property. For example, the augmented reality device 50 presently views an area of a property, and displays, on the present view of the area, various visualizations such as a monitoring zone 52, a virtual tripwire 56, images 502, 504, and 506, paths 510 and 512 between the images, and multiple text 514, 516, and 518. The images 502, 504, and 506 indicate prior events that correspond to detections of a ground hog at event locations in the monitoring zone 52. The paths 510 and 512 between the images indicate paths that the groundhog took to move from one event location to another event location detected during the prior events. The text 514, 516, and 518 indicate a type of the detected object (e.g., groundhog) and event times corresponding to the detections of the object. In some cases, the paths 510 and 512 may represent paths estimated based on the event locations and event times. Examiner interprets the text 514, 516, and 518 indicate a type of the detected object (e.g., groundhog) and event times corresponding to the detections of the object to be  determining a start time, a duration and a state for each of the plurality of events (detections).
Madden [0102] teaches the application server 160 may provide various information such as an occurrence time, a path taken by a detected object in the prior event, and an identification of the object.
associating video images from at least one of the one or more cameras to each of the events of the plurality of events; Madden [0095] teaches FIG. 5 illustrates an example of using an augmented reality device to view multiple events occurred a monitored property. For example, the augmented reality device 50 presently views an area of a property, and displays, on the present view of the area, various visualizations such as a monitoring zone 52, a virtual tripwire 56, images 502, 504, and 506, paths 510 and 512 between the images, and multiple text 514, 516, and 518. The images 502, 504, and 506 indicate prior events that correspond to detections of a ground hog at event locations in the monitoring zone 52. Examiner interprets images 502, 504 and 506 to be video images.
(While not relied on, Desai, in the same field of visualizing data, [0027] teaches several views may be presented contemporaneously. For example, sensor data corresponding to a same interval of time may be presented to the analyst as an image view, a tracking view, and a planogram view with touchpoints that show the same interaction, such as a pick or place of an item from an inventory location.
Desai [0053] teaches data for display 132 may be based on current data or previously stored data. For example, the data visualization system 130 may be configured to provide data for display 132 in near real time, such that sensor data 126 within an interval of the last few seconds is presented. In another example, the data visualization system 130 may be configured to provide data for display 132 of an interval of time associated with a previously stored event, such as a pick or place that occurred yesterday.



Desai [00131] teaches one or more clocks 406 may provide information indicative of date, time, ticks, and so forth. For example, the processor 404 may use data from the clock 406 to generate timestamps, trigger a preprogrammed action, and so forth.
Desai [00202] teaches also presented in the user interface 1100 are an image view 604, a tracking view 702, and a planogram view 1002, such as described above. These views may present information based at least in part on sensor data 126 that may have been collected contemporaneously with one another. For example, the views may present sensor data 126 and processed data 340 associated with a particular interval of time.)
Thus, it would have been obvious to one or ordinary skill in the art at the time of the invention to modify Baier with the teachings of Madden for the purpose of processing and analyzing events for enhanced monitoring. (Madden [0004-0007]).

Claim 2. Baier teaches further comprising providing one or more cameras, and positioning the one or more cameras in an integrated system for large area monitoring  Baier [0112] teaches it is to be appreciated that static image data can be utilized as well as real-time image data. For example, in FIG. 23, an embodiment of system 1600 is shown that includes a view component 2302 and a set of cameras 2304. The view component 2302 provides for viewing an object (e.g., machine, process line, worker, conveyor, workstation, pump, motor control center, drives, field device . . . and the like) from a plurality of viewing angles (e.g., via one or more of the cameras 2304). Real-time images can be served to a user, and the user can navigate about the object from numerous angles.

Baier [0113] teaches FIG. 24 illustrates another embodiment of system 1600 that includes a transition component 2402. The transition component 2402 provides for seamlessly transition from one camera view to another. For example, when it is determined that as a user is panning across an object and another camera should be switched to in order to continue viewing the object, transition component 2402 can pre-fetch image data from the other camera and stitch it to the image data of the prior camera and vice versa during switching of cameras as a primary image sources so that there is a seamless transition from one camera to another such that the user is unaware that a different camera is now being used.

Baier [0114] teaches panning across an object using real-time image data. At 2502 operator viewing reference is determined, or desired view is determined or inferred. At 2504, level of zooming and panning is analyzed. As a function of the analysis, at 2506 a most appropriate camera to use as a video source is selected.

Claim 9. Baier teaches wherein the one or more data sources includes at least one data stream of sequential images and the analyzing the received data comprises defining a state based on an image of the sequential images and the state based determination comprises determining a location of an object within a region of the image. Baier [0093] teaches the stitching component 1202 can analyze, for example, translation and rotation between any two sequencing images (e.g., Lucas Kanade method, or the like).

Baier [0114] teaches at 2502 operator viewing reference is determined, or desired view is determined or inferred. At 2504, level of zooming and panning is analyzed. As a function of the analysis, at 2506 a most appropriate camera to use as a video source is selected. At 2508, a determination is made if cameras should be switched in view of change in operator state, intended or desired view, panning, zooming, etc. If no, the process continues to employ the same camera. If yes, at 2510 a new camera is selected to use as a video source, and image data is stitched together from both cameras to facilitate transitioning to the new camera
Claim 14. Baier teaches wherein the one or more data sources includes at least one data stream of sequential images and the analyzing the received data comprises defining an area of interest in an image of the sequential images. Baier [0007] teaches automatically locating information that may be of interest/use in a user's current situation by matching attributes such as the user's identity, role, location (logical or physical), current activity, similar previous (historical) situations/activities, and so forth with other data such as device/equipment locations, device/equipment status, user/role/situation-specific reports, user-documentation, training manuals, and so forth.
Baier [0067] teaches by way of example, as an entity employs visualization system 100 (physically or virtually), the system 100 can determine and track their identity, their roles and responsibilities, their areas or regions of interest/responsibility and their activities. Similarly, the system can maintain information about devices/equipment that make up the automation control system, information such as logical/physical locations, operating status and the types of information that are of interest to different persons/roles. The system is then able to create mappings/linkages between these two sets of information and thus identify information germane to a user's current location and activities, among other things. 
Claim 15. Baier teaches wherein a fidelity of data of the image is changed based on the area of interest so that the fidelity of a signal resolution is reduced in an area of lesser interest than the area of interest.  Baier [0074] teaches this determination can include a utility-based analysis that factors cost of making a transition (e.g., loss of fidelity, loss of information, user annoyance, interrupting a session, disrupting work-flow, increasing down-time, creating a hazard, contributing to confusion, entity has not fully processed current set of information and requires more time, etc.) against the potential benefit (e.g., better quality of service, user satisfaction, saving money, making available enhanced functionalities associated with a new set of resources, optimization of work-flow, . . . ).

Baier [0078] teaches content formatter 406 can modify color, size, etc. of content displayed as well as prune content or resolution to optimize conveyance of information to an entity in a glanceable manner (e.g., perceiving information at a glance, utilizing pre-attentive processing to display information, facilitating a user to perceive information and not significantly impact cognitive load).

Baier [0168] teaches resolution of objects can also be exploited such that objects of greater relevance will be displayed at a higher resolution than objects of lower relevance.

Claim 16. Baier teaches wherein a single processing frame is generated from two or more images from the one or more data sources, and the fidelity of data of the single processing frame is reduced by increasing a time separation between the two or more images. Baier [0093] teaches the stitching component 1202 provides for stitching data from different sources so that an aggregate of information from the various sources appears as if it is coming from a single source. Moreover, certain images or views can be super-imposed, overlaid, or integrated with other images or views. The stitching component can dynamically combine multiple images to produce a panorama or larger image. In one particular aspect, the stitching component interpolates a final image where component images are not in precise alignment. The stitching component 1202 can analyze, for example, translation and rotation between any two sequencing images (e.g., Lucas Kanade method, or the like). The images are stabilized so that every two images differentiate from each other only in their horizontal component. A panorama image is then stitched from the images.

Baier [0074] teaches this determination can include a utility-based analysis that factors cost of making a transition (e.g., loss of fidelity, loss of information, user annoyance, interrupting a session, disrupting work-flow, increasing down-time, creating a hazard, contributing to confusion, entity has not fully processed current set of information and requires more time, etc.) against the potential benefit (e.g., better quality of service, user satisfaction, saving money, making available enhanced functionalities associated with a new set of resources, optimization of work-flow, . . . ).

Claim 17. Baier teaches wherein the analyzing further comprises adaptively varying a fidelity of the received data based on meta information, user inputs, processed outputs from one or more signal sources, or combinations thereof. Baier [0074] teaches this determination can include a utility-based analysis that factors cost of making a transition (e.g., loss of fidelity, loss of information, user annoyance, interrupting a session, disrupting work-flow, increasing down-time, creating a hazard, contributing to confusion, entity has not fully processed current set of information and requires more time, etc.) against the potential benefit (e.g., better quality of service, user satisfaction, saving money, making available enhanced functionalities associated with a new set of resources, optimization of work-flow, . . . ).

Claim 18. Baier teaches wherein varying the fidelity includes removing portions of data corresponding to areas of an image not under observation and enhancing other portions of the image that are of interest at a particular time of analysis.  Baier [0078] teaches content formatter 406 can modify color, size, etc. of content displayed as well as prune content or resolution to optimize conveyance of information to an entity in a glanceable manner (e.g., perceiving information at a glance, utilizing pre-attentive processing to display information, facilitating a user to perceive information and not significantly impact cognitive load).

Baier [0103] teaches a user zooms in on an area of an image that is pixel-mapped to a higher-resolution version thereof, data corresponding to the area under focus is streamed to the display area coincident with respect pixels mapped thereto and resolution of the image area can be augmented, preserved, or enhanced.

Baier [0104] teaches as a user is changing point of reference within an image or display area, the resolution component can determine amount of additional image data required to supplement the image data currently available in order to augment, preserve, or increase resolution of the area of interest.

Claim 19. Baier teaches wherein areas not under observation and areas of interest changes over time based on an updated meta information, updated user inputs, updated processed outputs from one or more signal sources, or combinations thereof. Baier [0104] teaches reference component 1602 determines or infers focus of attention of the user, or level and rate of zoom into or out of a display area. Resolution component 1604 receives reference information from the reference component 1602. General image data can for example, be stored on a local data store 1608; however, as a user is changing point of reference within an image or display area, the resolution component can determine amount of additional image data required to supplement the image data currently available in order to augment, preserve, or increase resolution of the area of interest.

Baier [0107] teaches as a user changes focus of attention (e.g., zooms in, zooms, pans . . . ), level of zoom and pan are analyzed at 1904, and at 1906 data is streamed to the user as a function of zoom or pan level that enhancing a visualization experience. For example, additional image data can be streamed to augment, preserve, or increase resolution of an area of interest.

Claim 21. Baier teaches wherein the one or more devices are configured to tilt, zoom, and pan. Baier [0101] teaches Visualization System(s) and Method(s) for Preserving or Augmenting Resolution and Data Associated with Zooming or Paning in an Industrial Automation Environment 

Baier [0102] teaches FIG. 16 illustrates a system 1600 that regulates resolution as a function of zooming in or out of a display area, or panning across a display area.

Claim 22. Baier teaches wherein the one or more devices are configured to transition from a high level position to a low level position such that an amount of area under observation can change from a larger area to a smaller area. Baier [0103] teaches a user zooms in on an area of an image that is pixel-mapped to a higher-resolution version thereof, data corresponding to the area under focus is streamed to the display area coincident with respect pixels mapped thereto and resolution of the image area can be augmented, preserved, or enhanced. The high-resolution image data is stored at a remote location and as an area on a client device is zoomed in on, data from the remote location is streamed to the client device as a function of the level of zoom, and region being magnified. Accordingly, as a user zooms in on a particular region of the image, instead of the image becoming grainy, or blurry, the image maintains or increases resolution as a result of image data being streamed to the user to supplement the region of interest with more image data.

Baier [0104] teaches visualization component supplements the existing image data with additional image data to create a rich view that dynamically preserves resolution of an image as a user zooms in on an area of interest.


Claims 4-6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0088875 A1 to Baier et al., hereinafter, “Baier” in view of US 2022/0028176 A1 (effective filing date August 11, 2017) to Madden and in further view of US 2003/0128880 A1 to Akimoto et al., hereinafter, “Akimoto”  and US 11263795 B1  A1 to Desai et al., hereinafter, “Desai”.
Claim 4. (Currently amended) The method of visualizing of claim 1, wherein the analyzing the data received from the one or more data sources includes aggregating at least two images from the one or more cameras into a single processing frame and analyzing the single processing frame and using one portion of the single processing frame to predict information about another portion of the single processing frame and the predicted information is a presence or absence of an object.  Baier [0093] teaches a stitching component 1202. The stitching component 1202 provides for stitching data from different sources so that an aggregate of information from the various sources appears as if it is coming from a single source. Moreover, certain images or views can be super-imposed, overlaid, or integrated with other images or views. The stitching component can dynamically combine multiple images to produce a panorama or larger image.

Akimoto [Abstract] teaches the dynamics of motion of objects or blocks in a video scene can be predicted

Akimoto [0085] teaches the trajectory of movement of the pixels reflects the direction of movement of the blocks. By predicting the movement of groups of pixels, one can predict the direction of the displacements of blocks or objects, and thereby obtain the possibility of finding the optimal displacement of the blocks

Desai [Abstract] teaches systems and techniques to generate data for display to present visualizations of data acquired from sensors in a facility. The data visualizations may be used to develop, configure, administer, or otherwise support operation of the facility. In one implementation, the visualization may include a view incorporating aggregated images acquired from multiple cameras, depth data, tracking information about objects in the facility, and so forth. An analyst may use the data visualization to determine occurrence of an action in the facility such as a pick of an item, place of an item, what item was involved with an action, what user was involved with the action, and so forth

Desai [0051] teaches the data visualization system 130 may generate an aggregate image. The aggregate image may comprise images acquired from a plurality of imaging sensors 120(1) that may be "stitched" together. For example, the aggregate image may comprise images acquired from overhead imaging sensors 120(1) that have been combined to provide an overhead view of at least a portion of the facility 102. The process of combining may include changes to the images such as cropping, warping, re-orienting, and so forth. In some situations, the aggregate image may be complete, such as an image of the entire facility or portion thereof. In other situations, the aggregate image may be incomplete, having areas of missing data, such as where an imaging sensor 120(1) is nonfunctional. 

Desai [00153] teaches the image presented in the image view 604 may comprise a single image or an aggregate image. The single image may comprise a single image frame acquired by a single imaging sensor 120(1). The aggregate image may comprise a plurality of images that have been joined together, merged into a single image, or otherwise arranged relative to one another. For example, the aggregate image may be created by processing image data 332 from adjacent imaging sensors 120(1) using the OpenCV class "Stitcher" to detect portions of the image that correspond to one another. In other implementations, the physical layout data 124 comprising information indicative of location within the facility 102 of the individual imaging sensors 120(1) may be used to provide for the relative arrangement of the image data 332. For example, the physical layout data 124 may indicate that imaging sensor 120(1)(11) is to the left of imaging sensor 120(1)(12), and the aggregate image may be so configured. 

Desai [00154] teaches the plurality of images may be acquired by different imaging sensors 120(1), having different fields of view 128. In some implementations, the plurality of images may be obtained contemporaneously with one another, such as within a time interval of several seconds of one another. The plurality of images may be stitched or otherwise assembled to provide a larger image of the facility 102, such as if a single imaging sensor 120(1) located high overhead was looking down with a field of view 128 encompassing the facility 102. When image data 332 is unavailable from a particular imaging sensor 120(1), in place of that unavailable image data 332, the aggregate image may present alternative data… 

Desai [00155] teaches the apparent position of an object, such as the user 116 or their hand, may then be transformed into coordinates indicative of a location of the object within the facility 102, or other indicia of location. The image data 332 may include information obtained by the 3D sensors 120(2). The transform may be indicative of a correspondence of between a location in the facility 102 and coordinates in the three-dimensional data. [00156]

Thus, it would have been obvious to one or ordinary skill in the art at the time of the invention to modify Baier with the teachings of Desai and Akimoto for the purpose of processing a video sequence, that are directed to the deepened correlation and statistical analysis of inter-frame interaction, in separate scenes as well as in a film as a whole to substantially increase the quality of compression of a video sequence of images, and improve the control of bit rate. (Akimoto [0002] and [0013]).

Claim 5. Akimoto further teaches wherein a first data source creates a first data stream of sequential images and a second data source creates a second data stream of sequential images and the single processing frame comprises a first image from the first data stream and a second image from the second data stream, wherein the first image from the first data stream and the second image from the second data stream correspond to a simultaneous time. Akimoto [0094] teaches each video film can be characterized as a sequence of scenarios (subjects) S.sub.1, . . . , S.sub.n, each of which has a specific sequence of scenes. The number of scenes in a scenario determines its length. According to the teachings of the current invention, a scene is composite if it belongs simultaneously to two adjacent scenarios, and the number of composite scenes for two successive scenarios is the length of the transitional scenario.

Claim 6. Akimoto further teaches wherein the analyzing the received data includes analyzing a single image from the one or more cameras and using one portion of the single image to predict information about another portion of the single image.  Akimoto [Abstract] teaches the dynamics of motion of objects or blocks in a video scene can be predicted

Akimoto [0068] teaches the correlation dependence between the lines and columns may be used as multi-dimensional metrics. The resolution of many problems of the approximation of predicted-frames for any global strategy for the transfer of information is connected to the presence of detailed information about the character of the correlation relationship between frames of the video film.

Akimoto [0078] teaches the most challenging trend for the transfer of information to the predicted-frame is the transfer from the reference and the already approximated predicted-frames, distributed between the backward-frame and the current predicted-frame.

Claim 10. Akimoto further teaches wherein the analyzing further comprises using the state to predict an area of interest in a second image in the sequence of images, and the second image occurs later in time than the image. Akimoto [0029] teaches the effectiveness of the resolution of the problem of global control by inter-frame interaction depends to a significant degree on the presence of complete information about the moments of scenario change, the transfer of information from the image to the subsequent image.

Akimoto [0061] teaches the change of subject in one frame is clearly visible. The graph unexpectedly enabled the observation that the video sequence contains identical frames.

Akimoto [0068] teaches the correlation dependence between the lines and columns may be used as multi-dimensional metrics. The resolution of many problems of the approximation of predicted-frames for any global strategy for the transfer of information is connected to the presence of detailed information about the character of the correlation relationship between frames of the video film.

Akimoto [0078] teaches the most challenging trend for the transfer of information to the predicted-frame is the transfer from the reference and the already approximated predicted-frames, distributed between the backward-frame and the current predicted-frame.

Claim 11. Akimoto further teaches wherein the analyzing further comprises determining a conformity of persistence of the state from the image to a second image form the one or more data sources. Akimoto [Abstract] teaches the dynamics of motion of objects or blocks in a video scene can be predicted

Akimoto [0029] teaches the effectiveness of the resolution of the problem of global control by inter-frame interaction depends to a significant degree on the presence of complete information about the moments of scenario change, the transfer of information from the image to the subsequent image.

Akimoto [0061] teaches the change of subject in one frame is clearly visible. The graph unexpectedly enabled the observation that the video sequence contains identical frames.

Claim 12. Akimoto further teaches the analyzing further comprises determining a transition from a first state to a second state if the conformity of persistence of the state is negative. Akimoto [0008] teaches the inter-frame interaction is implemented by means of the transfer of a part of the static component and a part of the dynamic component. In the transition from one image to another a part of the information is lost as a result of the dynamic changes of the objects (distortion, change in position). The remaining part of the image remains unchanged and is transferred from one image to the other in the process of the successive change of frames.

Akimoto [0058] teaches arrange the reference frames in such a way that the transition frames are used as reference frames. Such a strategy leads to an improvement in quality. This is especially important when the transition to another scenario takes place over several frames. If one looks at a time series of correlation coefficients between successive frames, then the dynamic of its change permits the removal of moments of subject change.

Claim 13. Akimoto further teaches tracking a metric of the conformity of persistence including duration between transitions, number of transitions over a period of time, type of transition, or any combination thereof. Akimoto [0058] teaches arrange the reference frames in such a way that the transition frames are used as reference frames. Such a strategy leads to an improvement in quality. This is especially important when the transition to another scenario takes place over several frames. If one looks at a time series of correlation coefficients between successive frames, then the dynamic of its change permits the removal of moments of subject change.

Akimoto [0092] teaches in the case of a gradual transition from one scenario to another the overlap of the scenes of two scenarios may occur. Then another approach to the evaluation of the quality of the approximation of the images is necessary. As for the transition to the new scenario, the metric for evaluating the quality of the approximation must be adapted to the even more sharply developed images of the new scenario

Akimoto [0094] teaches a scene is composite if it belongs simultaneously to two adjacent scenarios, and the number of composite scenes for two successive scenarios is the length of the transitional scenario.

Akimoto [0095] teaches if the length of the transitional scenario is equal to zero, the change of scenario is abrupt.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0088875 A1 to Baier et al., hereinafter, “Baier” in view of US 2022/0028176 A1 (effective filing date August 11, 2017) to Madden and in further view of US 11263795 B1 to Desai et al., hereinafter, “Desai”.
Claim 7. (Original) The combination of Baier and Madden are silent of claim 7, however, Desai, in the field of visualizing data associated with events, teaches wherein the analyzing the received data includes aggregating the received data to generate a first single processing frame including at least two images from the one or more cameras and a second single processing frame includes at least two other images from the one or more cameras, and the second single processing frame includes at least two other images at a later time than the at least two images from the first single processing frame.  Desai [0051] teaches the data visualization system 130 may generate an aggregate image. The aggregate image may comprise images acquired from a plurality of imaging sensors 120(1) that may be "stitched" together. For example, the aggregate image may comprise images acquired from overhead imaging sensors 120(1) that have been combined to provide an overhead view of at least a portion of the facility 102. The process of combining may include changes to the images such as cropping, warping, re-orienting, and so forth. In some situations, the aggregate image may be complete, such as an image of the entire facility or portion thereof. In other situations, the aggregate image may be incomplete, having areas of missing data, such as where an imaging sensor 120(1) is nonfunctional. 

Desai [00153] teaches the image presented in the image view 604 may comprise a single image or an aggregate image. The single image may comprise a single image frame acquired by a single imaging sensor 120(1). The aggregate image may comprise a plurality of images that have been joined together, merged into a single image, or otherwise arranged relative to one another. For example, the aggregate image may be created by processing image data 332 from adjacent imaging sensors 120(1) using the OpenCV class "Stitcher" to detect portions of the image that correspond to one another. In other implementations, the physical layout data 124 comprising information indicative of location within the facility 102 of the individual imaging sensors 120(1) may be used to provide for the relative arrangement of the image data 332. For example, the physical layout data 124 may indicate that imaging sensor 120(1)(11) is to the left of imaging sensor 120(1)(12), and the aggregate image may be so configured. 

Desai [00154] teaches the plurality of images may be acquired by different imaging sensors 120(1), having different fields of view 128. In some implementations, the plurality of images may be obtained contemporaneously with one another, such as within a time interval of several seconds of one another. The plurality of images may be stitched or otherwise assembled to provide a larger image of the facility 102, such as if a single imaging sensor 120(1) located high overhead was looking down with a field of view 128 encompassing the facility 102. When image data 332 is unavailable from a particular imaging sensor 120(1), in place of that unavailable image data 332, the aggregate image may present alternative data… 

Thus, it would have been obvious to one or ordinary skill in the art at the time of the invention to modify Baier with the teachings of Desai for the purpose of It is often desirable to monitor the location or movement of inventory, users, and other objects within the facility. (Desai [Background]).

Claim 8. (Currently Amended) Madden further teaches, wherein the analyzing the received data includes determining an area of interest from the first single processing frame to predict an area of interest in the second single processing frame.  Madden [0019] teaches the augmented reality device can visualize monitoring zones or areas of interest defined within a monitored property while a user tours the areas of the property viewing the area through the augmented reality device. The augmented reality device can be used to assist the user in configuring a component during an installation, a maintenance operation, or a calibration. In an example, the user may use the augmented reality device to view visualizations that include information related to a field of view of a surveillance camera.

Madden [0095] teaches FIG. 5 illustrates an example of using an augmented reality device to view multiple events occurred a monitored property. For example, the augmented reality device 50 presently views an area of a property, and displays, on the present view of the area, various visualizations such as a monitoring zone 52, a virtual tripwire 56, images 502, 504, and 506, paths 510 and 512 between the images, and multiple text 514, 516, and 518.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0088875 A1 to Baier et al., hereinafter, “Baier” in view of US 2022/0028176 A1 (effective filing date August 11, 2017) to Madden and in further view of US 2009/0108117 A1 to Ketchum et al., hereinafter, “Ketchum”.
Claim 20. Baier and Madden fails to explicitly teach the analysis of the received data comprises preconditioning the received data to improve a signal to noise ration. Ketchum, in the field of data processing, teaches wherein the analysis of the received data comprises preconditioning the received data to improve a signal to noise ration. Ketchum [0011] teaches the singular value decomposition is also performed at the receiver to derive a second set of steering vectors that are used to precondition the received signals such that orthogonal symbol streams are recovered at the receiver, which can simplify the receiver processing.

Ketchum [0012] teaches the pulse-shaping matrix comprises the steering vectors that are used to precondition the modulation symbol streams to obtain a number of preconditioned signals, which are then transmitted over the MIMO channel to the receiver.

Thus, it would have been obvious to one or ordinary skill in the art at the time of the invention to modify Baier and Madden with the teachings of Ketchum for the purpose of time-domain transmit and receive processing with channel eigen-mode decomposition for multiple-input multiple-output (MIMO) communication systems to achieve high throughput in a coded MIMO system without having to individually code different frequency bins of the spatial subchannels. (Ketchum [0002] and [0010]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0088875 A1 to Baier et al., hereinafter, “Baier” in view of US 2022/0028176 A1 (effective filing date August 11, 2017) to Madden and in further view of US 11263795 B1 to Desai et al., hereinafter, “Desai”.
Claim 23. (New) A method of visualizing a process, comprising: Baier [Abstract] teaches a visualization system that generates a visualization of manufacturing operations and corresponding workflow is provided.

Baier [0062] teaches referring initially to FIG. 1, a visualization system 100 for generating a customized visualization in an industrial automation environment is depicted.

receiving data from one or more data sources, including one or more cameras; Baier [0092] teaches FIG. 11 illustrates an embodiment of system 800 that includes a binding component. The binding component 1102 provides for binding information from different sources so that an aggregate of information from the various sources appears as if it is coming from a single source. Binding component 1102 can be employed to bind program variables to data from outside sources. For instance, data corresponding to an automated device's temperature stored either in automated device memory or in centralized data storage 120 can be bound to a temperature variable 320 in the interactive program. Binding data in this manner enables real-time updates and display of changing data. Functions can also be bound to manipulate received data to produce rich descriptions of automated device status, performance, and health as well as provide the means to create, update, monitor, transmit and extract data from a plurality of sources including storage devices, and automated device(s).

Baier [0112] teaches it is to be appreciated that static image data can be utilized as well as real-time image data. For example, in FIG. 23, an embodiment of system 1600 is shown that includes a view component 2302 and a set of cameras 2304. The view component 2302 provides for viewing an object (e.g., machine, process line, worker, conveyor, workstation, pump, motor control center, drives, field device . . . and the like) from a plurality of viewing angles (e.g., via one or more of the cameras 2304). Real-time images can be served to a user, and the user can navigate about the object from numerous angles.

Baier [0113] teaches FIG. 24 illustrates another embodiment of system 1600 that includes a transition component 2402. The transition component 2402 provides for seamlessly transition from one camera view to another. For example, when it is determined that as a user is panning across an object and another camera should be switched to in order to continue viewing the object, transition component 2402 can pre-fetch image data from the other camera and stitch it to the image data of the prior camera and vice versa during switching of cameras as a primary image sources so that there is a seamless transition from one camera to another such that the user is unaware that a different camera is now being used.

Baier [0114] teaches panning across an object using real-time image data. At 2502 operator viewing reference is determined, or desired view is determined or inferred. At 2504, level of zooming and panning is analyzed. As a function of the analysis, at 2506 a most appropriate camera to use as a video source is selected.

analyzing the received data by aggregating at least two images from the one or more cameras into a single processing frame to identify one or more inefficiency events in the process; Baier [0093] teaches a stitching component 1202. The stitching component 1202 provides for stitching data from different sources so that an aggregate of information from the various sources appears as if it is coming from a single source. Moreover, certain images or views can be super-imposed, overlaid, or integrated with other images or views. The stitching component can dynamically combine multiple images to produce a panorama or larger image.

Baier fails to explicitly teach aggregating at least two images from the one or more cameras into a single processing frame to identify one or more inefficiency events in the process, Desai, in the field of visualizing data associated with events [Abstract] teaches systems and techniques to generate data for display to present visualizations of data acquired from sensors in a facility. The data visualizations may be used to develop, configure, administer, or otherwise support operation of the facility. In one implementation, the visualization may include a view incorporating aggregated images acquired from multiple cameras, depth data, tracking information about objects in the facility, and so forth. An analyst may use the data visualization to determine occurrence of an action in the facility such as a pick of an item, place of an item, what item was involved with an action, what user was involved with the action, and so forth

Desai [0021] teaches described in this disclosure are systems and user interfaces configured to present visualizations of information associated with operation of the facility, such as the materials handling facility.

Desai [0027] teaches several views may be presented contemporaneously. For example, sensor data corresponding to a same interval of time may be presented to the analyst as an image view, a tracking view, and a planogram view with touchpoints that show the same interaction, such as a pick or place of an item from an inventory location.

Desai [0053] teaches data for display 132 may be based on current data or previously stored data. For example, the data visualization system 130 may be configured to provide data for display 132 in near real time, such that sensor data 126 within an interval of the last few seconds is presented. In another example, the data visualization system 130 may be configured to provide data for display 132 of an interval of time associated with a previously stored event, such as a pick or place that occurred yesterday.

Desai [0051] teaches the data visualization system 130 may generate an aggregate image. The aggregate image may comprise images acquired from a plurality of imaging sensors 120(1) that may be "stitched" together. For example, the aggregate image may comprise images acquired from overhead imaging sensors 120(1) that have been combined to provide an overhead view of at least a portion of the facility 102. The process of combining may include changes to the images such as cropping, warping, re-orienting, and so forth. In some situations, the aggregate image may be complete, such as an image of the entire facility or portion thereof. In other situations, the aggregate image may be incomplete, having areas of missing data, such as where an imaging sensor 120(1) is nonfunctional. 

Desai [00131] teaches one or more clocks 406 may provide information indicative of date, time, ticks, and so forth. For example, the processor 404 may use data from the clock 406 to generate timestamps, trigger a preprogrammed action, and so forth



Desai [00153] teaches the image presented in the image view 604 may comprise a single image or an aggregate image. The single image may comprise a single image frame acquired by a single imaging sensor 120(1). The aggregate image may comprise a plurality of images that have been joined together, merged into a single image, or otherwise arranged relative to one another. For example, the aggregate image may be created by processing image data 332 from adjacent imaging sensors 120(1) using the OpenCV class "Stitcher" to detect portions of the image that correspond to one another. In other implementations, the physical layout data 124 comprising information indicative of location within the facility 102 of the individual imaging sensors 120(1) may be used to provide for the relative arrangement of the image data 332. For example, the physical layout data 124 may indicate that imaging sensor 120(1)(11) is to the left of imaging sensor 120(1)(12), and the aggregate image may be so configured. 

Desai [00154] teaches the plurality of images may be acquired by different imaging sensors 120(1), having different fields of view 128. In some implementations, the plurality of images may be obtained contemporaneously with one another, such as within a time interval of several seconds of one another. The plurality of images may be stitched or otherwise assembled to provide a larger image of the facility 102, such as if a single imaging sensor 120(1) located high overhead was looking down with a field of view 128 encompassing the facility 102. When image data 332 is unavailable from a particular imaging sensor 120(1), in place of that unavailable image data 332, the aggregate image may present alternative data… 

Desai [00155] teaches the apparent position of an object, such as the user 116 or their hand, may then be transformed into coordinates indicative of a location of the object within the facility 102, or other indicia of location. The image data 332 may include information obtained by the 3D sensors 120(2). The transform may be indicative of a correspondence of between a location in the facility 102 and coordinates in the three-dimensional data. [00156]

Desai [00161] teaches a background aggregate image may be generated of the facility 102 at night when the facility 102 is unoccupied. A view of a foreground, that is the pixels that are not in the background, may be produced by subtracting the background aggregate image from an aggregate image based on images obtained at another time, such as during operation of the facility 102 when people are present. As a result of the subtraction, those remaining pixels that are different are of "foreground" objects.

Desai [00211] teaches the input data 344 may be used during subsequent operations of the inventory management module 324. For example, the input data 344 may be used train the machine learning system to improve the accuracy of future hypotheses. [00212] By using the visualization tools and techniques described in this disclosure, analysts 216 or other humans may feel more readily to configure, maintain, or otherwise administer the inventory management system 122. The large quantity of available sensor data 126 from the different sensors 120 within the facility 102 and the processed data 340 resulting therefrom may be more readily consumed by the analyst 216. As a result, the analyst 216 may be better able to efficiently address operational issues with regard to the facility 102 or perform other tasks. 

and visualizing the analyzed data. Baier [0082] teaches a variety of analytical techniques (e.g., probabilistic, statistical, rules-based, utility-based analysis, look-up table . . . ) can be employed in connection with analyzing the data in connection with generating a relevant and meaningful visualization in accordance with embodiments described herein.

Baier [0088] teaches through use of mash-ups (e.g., a collection of information from different sources), a rich customized visualization can be generated that allows a user to leverage information, from a variety of sources, through a common integrated interface.

Baier [0165] teaches the visualization 5000 provides for quickly understanding in a glanceable manner status, workflow, productivity, performance, revenue generation, inventory, back-orders, etc.

Desai [Abstract] also teaches systems and techniques to generate data for display to present visualizations of data acquired from sensors in a facility. The data visualizations may be used to develop, configure, administer, or otherwise support operation of the facility. In one implementation, the visualization may include a view incorporating aggregated images acquired from multiple cameras, depth data, tracking information about objects in the facility, and so forth. An analyst may use the data visualization to determine occurrence of an action in the facility such as a pick of an item, place of an item, what item was involved with an action, what user was involved with the action, and so forth

Desai [0021] teaches described in this disclosure are systems and user interfaces configured to present visualizations of information associated with operation of the facility, such as the materials handling facility.

Thus, it would have been obvious to one or ordinary skill in the art at the time of the invention to modify Baier with the teachings of Desai for the purpose of It is often desirable to monitor the location or movement of inventory, users, and other objects within the facility. (Desai [Background]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661